Citation Nr: 1403199	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for right knee total knee arthroplasty associated with degenerative arthritis.  

2.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the left knee.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing held in September 2012, before the undersigned Veterans Law Judge.  The transcript of that hearing has been reviewed and associated with the claims file.  The Veteran's original claims folder has been lost, and efforts by the RO to locate the file have been unsuccessful.  A "rebuilt" claims folder has been prepared, but a number of relevant documents are not of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand of this appeal is required for further attempts to find or reconstruct the Veteran's claims file.  The record indicates that, in September 2013, it was determined that the Veteran's claims file was lost and that efforts were being made to reconstruct it.  The Veteran was requested to provide copies of any documents, such as medical statements, letters, or applications, that he had in his possession, but did not respond.  See VA Correspondence dated September 13, 2013.  Despite the RO's attempts, the current rebuilt claims does not contain any documentation of the Veteran's original claim, the rating decisions denying increased ratings for his knee disabilities, his notice of disagreement, the associated statement of the case or supplemental statements of the case or his substantive appeal.  The rebuilt claims folder is also missing a copy of an April 2008 VA examination.  

The Board cannot properly proceed with further appellate review of this case without clear documentation that all appropriate steps to search for the Veteran's missing claims file and/or to associate new copies of the pertinent RO-generated adjudicative documents have been completed.  In this case, there is no final explanation of the exhaustiveness of relocation or rebuilding efforts to permit an adequate determination that the contents missing from the rebuilt claims-file have been duly pursued and are confirmed as unobtainable through any reasonably available avenue.  See Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1MR, Part III, Subpart ii, Chapter 4, Section D. 

The Board further notes that, although the RO made some attempt to reconstruct the post-service medical evidence, it appears that no attempt was made to further develop the increased rating claims by obtaining a medical opinion.  At the September 2012 hearing, the Veteran testified that his right and left knee disabilities had worsened since the last VA examination in April 2008.  The Board finds that a VA examination is necessary to determine their current severity.  

In addition, the Board notes that rebuilding a claims file not only involves obtaining the adjudicatory documents related to the Veteran's claims but also the evidence previously of record.  A September 2010 rating decision shows that the RO reviewed numerous medical records from the VA Medical Center in Shreveport dated from August 2002 through September 2010.  These records are not in the file and the RO should be given an opportunity to obtain them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also any ongoing medical records should be obtained.  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in the claims folder or Virtual VA/VBMS folders) is dated in April 2012.




Accordingly, the case is REMANDED for the following action:

1.  All efforts should be undertaken to find the claims file(s) that has been lost.  If the file(s) cannot be found, ensure a complete-as-possible rebuild of the original claims folder in accordance M21-1MR.  This should include contacting the Veteran and advising him that copies of relevant adjudicatory documents may be with his representative (Veterans of Foreign Wars of the United States).  He should be advised that he may obtain these records and submit them to VA himself or he may enlist VA's assistance.  All identified records should be sought from the identified parties.  A negative response should be requested if any identified records are not available and the Veteran and his representative so advised.

2.  Associate with the rebuilt claims file the Veteran's medical treatment records from the VA Medical Center in Shreveport, Louisiana, from 2002 through 2010 for treatment relating to his service-connected bilateral knee disabilities.  

Associate with the rebuilt claims file the reports of any VA examinations related to the Veteran's service-connected bilateral knee disabilities, including the most recent examination report dated in April 2008.

Ask the Veteran to identify any VA or non-VA health care provider that has treated or evaluated his right and left knee disabilities since April 2012.  After providing the necessary authorization to enable the AMC/RO to obtain such evidence on his behalf, all identified records must be obtained. 

Document the attempts to obtain such records.  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

3.  After the above-requested development is complete the Veteran should be scheduled for an appropriate VA examination to ascertain the current degree of severity of his right and left knee disabilities.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  Any disabling manifestations specifically attributable to the Veteran's service-connected right and left knee disabilities must be fully outlined and differentiated from symptoms caused by any nonservice-connected right and left knee disorders. 

For each knee: 

The examiner should conduct range of motion testing (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. 

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, he/she should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the knee and, if so, whether such is favorable or unfavorable, and the extent of such impairment.

The examiner should indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  He/she should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

The examiner should indicate whether the Veteran demonstrates malunion of the tibia and fibula, and if so, whether any accompanying knee or ankle disability is best described as slight, moderate, or marked.  He/she should also indicate whether the Veteran has nonunion of the tibia and fibula with loss of motion, requiring a brace. 

The examiner should also indicate the effect the service-connected knee disabilities have, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether they cause marked interference with employment, or the need for frequent periods of hospitalization or otherwise preclude the Veteran from engaging in substantially gainful employment. 

The basis for the conclusions reached should be stated in full, and any opinion(s) contrary to those already of record should be reconciled, to the extent possible. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Then, readjudicate the claims.  If the benefits are not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


